DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 7-8 and 41 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Watanabe et al. (US pat 10,217,719).
With respect to claim 1, Watanabe et al. teach a microelectronic assembly, comprising (see figs. 1-6 and associated text): 
a package substrate 103 having a first surface (bottom) and an opposing second surface (top);
a first die 102c having a first surface (bottom) and an opposing second surface (top), wherein the first surface of the first die is coupled to the second surface of the package substrate by first interconnects 107d, and the first surface of the first die is at least partially between the second surface of the package substrate and the second surface of the first die; and 
a second die 102b having a first surface (bottom) and an opposing second surface (top), wherein the first surface of the second die is coupled to the second surface of the package substrate by second interconnects 119, the first surface of 
With respect to claim 2, Watanabe et al. teach the first die includes at least one transistor (memory).  
	With respect to claim 3, Watanabe et al. teach the first die does not include a transistor (interconnection circuitry).  
With respect to claim 4, Watanabe et al. teach the first interconnects include solder. See col. 3, lines 15-20.
With respect to claim 7, Watanabe et al. teach the second interconnects include an anisotropic conductive material or solder.  
 	With respect to claim 8, Watanabe et al. teach the third interconnects include solder or an anisotropic conductive material, or the third interconnects are plated interconnects.  

With respect to claim 41, Watanabe et al. teach the second interconnects include metal-to- metal interconnects.
 

Claim(s) 11 and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Watanabe et al. (US pat 10,217,719).
With respect to claim 11, Watanabe et al. teach a microelectronic assembly, comprising (see figs. 1-6 and associated text): 
 a package substrate 103 having a first surface (bottom) and an opposing second surface (top);

a second die 102b having a first surface (bottom) and an opposing second surface (top), wherein the first surface of the second die is coupled to the second surface of the package substrate by third interconnects 119, the first surface of the second die is at least partially between the second surface of the package substrate and the second surface of the second die, and the second die is at least partially above the first die.  
With respect to claim 18, Watanabe et al. teach the microelectronic assembly includes at least one conductive pathway between the first surface of the package substrate and at least one of the first conductive contacts.  




Claim(s) 21, 22, and 26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Watanabe et al. (US pat 10,217,719).
With respect to claim 21, Watanabe et al. teach a microelectronic assembly, comprising (see figs. 1-6 and associated text): 
a package substrate 103 having a first surface (bottom) and an opposing second surface (top); and 
a die 102c secured to the package substrate, wherein the die has a first surface (bottom) and an opposing second surface (top), the die has first conductive contacts 118b at the first surface and second conductive contacts 118a at the second surface, and the first conductive contacts are coupled to conductive pathways in the package substrate by first non-solder interconnects.  
 the package substrate includes a plurality of conductive pillars 107c.  
With respect to claim 26, Watanabe et al. teach the package substrate includes a placement ring 107b, and the die is at least partially in the placement ring.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US pat 10,217,719).
With respect to claim 5, Watanabe et al. fail to teach interconnect is made of anisotropic conductive material.
However, the use of anisotropic conductive material as interconnect material is well-known in semiconductor.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US pat 10,217,719).
With respect to claim 23, Watanabe et al. fail to teach the range for aspect ratio for the individual conductive pillar.
However, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value or range for the aspect ratio for the individual conductive pillar through routine experimentation and optimization to obtain optimal or desired device performance .


Allowable Subject Matter
Claims 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714.  The examiner can normally be reached on Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/              Primary Examiner, Art Unit 2814